Case: 1:20-cv-00247 Document #: 4-11 Filed: 01/14/20 Page 1 of 6 PageID #:160




                          EXHIBIT               I
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                FLYING-ANT Hoverboard      #: 4-11
                                                      Off Road        Filed:
                                                               All Terrain      01/14/20
                                                                           Self Balancing    Page
                                                                                          Scooters 6.5"2Flash
                                                                                                         of 6Two-Wheel
                                                                                                              PageIDSelf#:161
                                                                                                                         Balancing Hoverbo…

  Skip to main content                 Sports & Outdoors
                                                                                                                      EN        Hello, Sign in                                       0
                   Try Prime                                                                                                    Account & Lists    Orders     Try Prime                  Cart

     Deliver to
     Houston 77042                    12 Days of Deals     Best Sellers     Find a Gift   Customer Service

   Sports & Outdoors      Sports & Fitness    Outdoor Recreation       Sports Fan Shop    Sports Deals      Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                       FLYING-ANT Hoverboard Self Balancing
  提交                                                                                                                                                $159.99
                                                                       Scooters 6.5" Flash Two-Wheel Self                                           & FREE Shipping

  提交
                                                                       Balancing Hoverboard with Bluetooth                                          Get it as soon as Dec. 11 - 16
                                                                       Speaker and LED Lights for Kids and                                          when you choose Standard

  提交                                                                   Adults Gift                                                                  Shipping at checkout.

                                                                       by FLYING-ANT
                                                                                                                                                    In Stock.
                                                                                          1 rating
  提交                                                                                                                                                Qty:
                                                                                                                                                     Qty:
                                                                                                                                                     1    1
                                                                            Was: $169.99
                                                                           Price: $159.99 & FREE Shipping
  提交                                                                   You Save: $10.00 (6%)                                                               $159.99 + Free Shipping

                                                                       Get $60 oﬀ instantly: Pay $159.99 $99.99 upon approval for the
                                                                                                                                                                   Add toto
                                                                                                                                                                     Add  Cart
                                                                                                                                                                            Cart
  提交                                                                   Amazon Rewards Visa Card. No annual fee.

                                                                       Color: A06-White                                                                               提交Now
                                                                                                                                                                      Buy
  提交
                                                                                                                                                    Ships from and sold by Feishazo.


                                                                                                                                                    Add a Protection Plan:
                                                                                                                                                        3-Year Protection for $21.99
                                                                          Excellent ﬂashing wheel design. This new hoverboard model of                  2-Year Protection for $15.99
                                                                          FLYING-ANT will bring you a fantastic experience.
                                                                          Powerful Engine & oﬀ road hoverboard is powered by two
                                                                          powerful engines that gives you great power.                                  Deliver to Houston 77042
                       Roll over image to zoom in
                                                                          Built-in wireless speaker can be easily connected to portable
                                                                          devices , enjoy your favorite musics without wearing                        Add to List
                                                                          headphones.
                                                                          The self-balancing design allows you to easily control by going
                                                                          all terrain
                                                                          UL Certiﬁed & Best Customer Service All FLYING-ANT
                                                                                                                                                    New (1) from
                                                                          hoverboards have passed the strict tests.
                                                                                                                                                    $159.99 + FREE Shipping

                                                                       New (1) from $159.99 + FREE Shipping
                                                                                                                                                           Share


                                                                                                         NHT 6.5" Matte Electric Hoverboard SelfHave
                                                                                                                                                 Balancing  Scooter with
                                                                                                                                                     one to sell?         Built-
                                                                                                                                                                    Sell on Amazon
                                                                                                         in Bluetooth Speaker LED Lights - UL2272 Certiﬁed

                                                                                                                      2     |     $99.00

                                                                                                         Shop now ›


                                                                       Ad feedback
                                                                                                                                                                             Kick
                                                                                                                                                                           Scooter
  Frequently bought together                                                                                                                                               for Kids
                                                                                                                                                  2-in-1 Scooter for Kids with Folding
                                                                                                                                                  Removable Seat Zero Assembly –
                                                                                                                                                  Adju...
                                                         Total price: $218.99
                                                                                                                                                                   844
                                                                提交to Cart
                                                           Add both
                                                                                                                                                  $79.95
                           +                                    提交to List
                                                           Add both
                                                                                                                                                                              Ad feedback



        One of these items ships sooner than the other. Show details

         This item: FLYING-ANT Hoverboard Self Balancing Scooters 6.5" Flash Two-Wheel Self Balancing Hoverboard with… $159.99
         HOVER-1 Buggy Attachment for Transforming Hoverboard Scooter into Go-Kart $59.00



  Sponsored products related to this item




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                                                  1/5
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               FLYING-ANT Hoverboard      #: 4-11
                                                     Off Road        Filed:
                                                              All Terrain      01/14/20
                                                                          Self Balancing    Page
                                                                                         Scooters 6.5"3Flash
                                                                                                        of 6Two-Wheel
                                                                                                             PageIDSelf#:162
                                                                                                                        Balancing Hoverbo…




            NHT 6.5" Matte Electric        Magic hover 6.5" inch     jolege Hoverboard 6.5"       CHO POWER SPORTS             Beston Sports Newest          DOC Electr
            Hoverboard Self Balancing      T581Hoverboard, All       Self Balancing               2019 Electric Hoverboard     Generation Electric           Self-Balanc
            Scooter with Built-in          Terrain Oﬀ Road           Hoverboards for Kids with    UL Certiﬁed Hover Board      Hoverboard Dual Motors        Board with
            Bluetooth S...                 Hoverboard,with…          LED Light - Ul2272 ...       Electric Scooter...          Two Wheels Hoover B...        LED Light..
                           2                            37                         11                            13                         55
            $99.00                         $229.00                   $99.99                       $99.00                       $99.00                        $105.00
                                                                                                                                                                Ad feedback


  What other items do customers buy after viewing this item?

                SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                $109.99 - $120.99




                FLYING-ANT Hoverboard 6.5” Two-Wheel Self Balancing Hoverboard with LED Light Flash Lights
                $95.99 - $152.99




                SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                               45
                $105.99 - $146.99


                CBD Chrome Hoverboard for Kids, 6.5" Bluetooth Self Balancing Hoverboard, Hoverboard with
                $95.99 - $163.99




  Special offers and product promotions
  Color: A06-White
         6 Month Financing: For a limited time, purchase $150 or more using the Amazon.com Store Card and pay no interest if paid in full within 6 months.
         Interest will be charged to your account from the purchase date if the promotional balance is not paid in full within 6 months. Minimum monthly
         payments required. Subject to credit approval. Apply now.



  Have a question?
  Find answers in product info, Q&As, reviews

       Type your question or keyword




  Product description
        Why Should I Buy From FLYING-ANT
        One of FLYING-ANT’s competitive advantages is its vertically integrated business model, covering the entire value chain: design, product development,
        manufacturing, logistics, sales, marketing and distribution.
        We’re committed to making every experience with our products fun and accessible for all.
        Speciﬁcs:
        Wheels Size: 6.5inch
        Lithium Battery: 36V/2.0Ah
        Charging Time: 3-5hours
        Motor: 300W*2
        Riding Range:6-9 Miles
        Maximum Speed:7.5MPH
        Weight-bearing: 45-260lbs
        Net Weight: 9Kg

        FLYING-ANT Hoverboard has a professional technical research and development ,production process .the model has a minimum weight requirement of 45lbs, The
        anti-slip rubber pads will ensure a safe and adequate grip. Unique lights like black holes in space, like bright kaleidoscope, it is fascinating. After sundown, the
        headlight and Led motor light will light up your road. Two indicator lights help you keep track of hoverboard battery life and errors so that you’re never left
        wondering when it’s time to sit back and recharge.




  Product details
  Color: A06-White
     Shipping Weight: 17 pounds (View shipping rates and policies)
     ASIN: B07YS5VP8G
     Batteries 1 AAA batteries required. (included)
     Average Customer Review:                              1 customer review


https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                                 2/5
2019/12/5       Case: 1:20-cv-00247
                  Amazon.com:            Document
                              FLYING-ANT Hoverboard      #: 4-11
                                                    Off Road        Filed:
                                                             All Terrain      01/14/20
                                                                         Self Balancing    Page
                                                                                        Scooters 6.5"4Flash
                                                                                                       of 6Two-Wheel
                                                                                                            PageIDSelf#:163
                                                                                                                       Balancing Hoverbo…
     Amazon Best Sellers Rank: #2,028 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #27 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?


  Videos
            Videos for this product




                                             0:38
              Customer Review: The tunnel LED
              light is so cool!
              Tony



    Upload your video




  Sponsored products related to this item




            SISIGAD Oﬀ Road Hover       8.5 inch Warrior G2      Beston Sports Newest     CHO POWER SPORTS           NHT Newest Edition           TOMOLOO
            Board, Bluetooth            Hoverboard Smart Self    Generation Electric      2019 Electric Hoverboard   Electric Hoverboard Self     with LED L
            Hoverboard, 8.5 Inch        Balancing Scooter with   Hoverboard Dual Motors   UL Certiﬁed Hover Board    Balancing Scooter with       Wheel Self
            Two-Wheel Self Balanci...   Music Speaker and ...    Two Wheels Hoover B...   Electric Scooter...        Built-in Bluetoo...          Scooter wi
                         29                           42                      55                        13                         136
            $209.99                     $299.00                  $99.00                   $99.00                     $105.00                      $199.99
                                                                                                                                                    Ad feedback




                                                                                                                                                Ad feedback

  Customer Questions & Answers
     See questions and answers




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                    3/5
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                FLYING-ANT Hoverboard      #: 4-11
                                                      Off Road        Filed:
                                                               All Terrain      01/14/20
                                                                           Self Balancing    Page
                                                                                          Scooters 6.5"5Flash
                                                                                                         of 6Two-Wheel
                                                                                                              PageIDSelf#:164
                                                                                                                         Balancing Hoverbo…


  Customer reviews                                                   1 customer review

                      5 out of 5                                         Top Reviews
                                                                         Top Reviews

  1 customer rating                                                           Tony

  5 star                                     100%                                The tunnel LED light is so cool!
  4 star                                        0%                   November 21, 2019
  3 star                                        0%                   Color: A06-White Veriﬁed Purchase Early Reviewer Rewards (What's this?)
  2 star                                        0%                                                                                Personally, I would say this hoverboard is
  1 star                                        0%                                                                               very cool and very fun to play with. The
                                                                                                                                 battery life is satisfactory: with 1 2-hour
                                                                                                                                 charge it can deliver approx. 30 minutes of
                                                                                                                                 joy. It is easy to control and handle—Just
                                                                                                                                 simply leaning yourself forward or backward
                                                                                                                                 to move, or you can have a little fun
                                                                                                                                 spinning on it by tilting yourself. The best
                                                                                                                                 feature I love about this hoverboard is
                                                                                                                                 deﬁnitely the wheels, I mean, how cool is
                                                                                                                                 that! The cool lighting eﬀect from the
                                                                                                                                 integrated LEDs make it looks like a spatio-
                                                                                                                                 temporal tunnel, just like the one you see
                                                                                                                                 from the SI-FI or Cyber-Punk Movies. The
                                                                     hoverboard also comes with head-lights so no problem at all when you choose to play it at night. One
                                                                       ReadI dislike
                                                                     thing   more about this hoverboard is that it may not be powerful enough to support uphill slope,

                                                                           Helpful         Comment     Report abuse



                                         Ad feedback                 See all 1 customer reviews


                                                                         Write a customer review




  Customers who viewed this item also viewed




            SISIGAD Hoverboard Self        FLYING-ANT Hoverboard          CBD Chrome Hoverboard       SISIGAD Hoverboard Self   XPRIT Hoverboard
            Balancing Scooter 6.5"         6.5” Two-Wheel Self            for Kids, 6.5" Bluetooth    Balancing Scooter 6.5"    w/Bluetooth Speaker
            Two-Wheel Self                 Balancing Hoverboard           Self Balancing              Two-Wheel Self                           268
            Balancing Hoverboard           with LED Light Flash           Hoverboard, Hoverboard      Balancing Hoverboard      $119.93 - $159.99
            with Bluetooth Speaker…        Lights Wheels for Kids…        with Bluetooth and LED…     with Bluetooth Speaker…
              #1 Best Seller   in Self     $95.99 - $152.99               $95.99 - $163.99            $108.88 - $163.99
            Balancing Scooters
            $109.99 - $120.99




                                                                                                                                      Ad feedback




                                                                                       Back to top




       Get to Know Us                            Make Money with Us                             Amazon Payment Products                              Let Us Help You
       Careers                                   Sell on Amazon                                 Amazon Rewards Visa Signature                        Your Account
                                                                                                Cards
       Blog                                      Sell Under Amazon                                                                                   Your Orders
                                                 Accelerator                                    Amazon.com Store Card
       About Amazon                                                                                                                                  Shipping Rates &
                                                 Sell on Amazon                                 Amazon Business Card                                 Policies
       Press Center                              Handmade
                                                                                                Amazon.com Corporate Credit                          Amazon Prime
       Investor Relations                        Sell Your Services on                          Line
                                                 Amazon                                                                                              Returns &
       Amazon Devices                                                                           Shop with Points                                     Replacements
       Amazon Tours                              Sell on Amazon Business
                                                                                                Credit Card Marketplace                              Manage Your Content
                                                 Sell Your Apps on                                                                                   and Devices
                                                 Amazon                                         Reload Your Balance
                                                                                                                                                     Amazon Assistant

https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                              4/5
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             FLYING-ANT Hoverboard      #: 4-11
                                                   Off Road        Filed:
                                                            All Terrain      01/14/20
                                                                        Self Balancing    Page
                                                                                       Scooters 6.5"6Flash
                                                                                                      of 6Two-Wheel
                                                                                                           PageIDSelf#:165
                                                                                                                      Balancing Hoverbo…
                                         Become an Aﬃliate                                  Amazon Currency Converter                               Help
                                         Advertise Your Products
                                         Self-Publish with Us

                                         › See More




                                                                                  English               United States




      Amazon Music         Amazon                      Amazon Drive              6pm                     AbeBooks                 ACX                      Alexa
      Stream millions      Advertising                 Cloud storage             Score deals             Books, art               Audiobook                Actionable
      of songs             Find, attract, and          from Amazon               on fashion              & collectibles           Publishing               Analytics
                           engage                                                brands                                           Made Easy                for the Web
                           customers

      Amazon Business      Amazon Fresh                AmazonGlobal              Home Services           Amazon Ignite            Amazon                   Amazon Web
      Everything For       Groceries & More            Ship Orders               Handpicked              Sell your                Rapids                   Services
      Your Business        Right To Your               Internationally           Pros                    original                 Fun stories for          Scalable Cloud
                           Door                                                  Happiness               Digital                  kids on the go           Computing
                                                                                 Guarantee               Educational                                       Services
                                                                                                         Resources

      Audible              Book Depository             Box Oﬃce                  ComiXology              CreateSpace              DPReview                 East Dane
      Listen to Books &    Books With Free             Mojo                      Thousands of            Indie Print              Digital                  Designer Men's
      Original             Delivery                    Find Movie                Digital Comics          Publishing               Photography              Fashion
      Audio                Worldwide                   Box Oﬃce                                          Made Easy
      Performances                                     Data

      Fabric               Goodreads                   IMDb                      IMDbPro                 Kindle Direct            Prime Now                Amazon Photos
      Sewing, Quilting     Book reviews                Movies, TV                Get Info                Publishing               FREE 2-hour              Unlimited
      & Knitting           &                           & Celebrities             Entertainment           Indie Digital            Delivery                 Photo Storage
                           recommendations                                       Professionals           Publishing               on Everyday              Free With Prime
                                                                                 Need                    Made Easy                Items

      Prime Video          Shopbop                     Amazon                    Whole Foods             Woot!                    Zappos                   Ring
      Direct               Designer                    Warehouse                 Market                  Deals and                Shoes &                  Smart Home
      Video                Fashion Brands              Great Deals on            America’s               Shenanigans              Clothing                 Security
      Distribution                                     Quality Used              Healthiest                                                                Systems
      Made Easy                                        Products                  Grocery Store

      eero WiFi            Neighbors App               Subscribe with            PillPack                Amazon                   Amazon
      Stream 4K Video      Real-Time Crime             Amazon                    Pharmacy                Renewed                  Second Chance
      in Every Room        & Safety Alerts             Discover & try            Simpliﬁed               Like-new                 Pass it on,
                                                       subscription                                      products                 trade it in,
                                                       services                                          you can trust            give it a
                                                                                                                                  second life



                                   Conditions of Use   Privacy Notice    Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                               5/5
